33 F.3d 59
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Clyde Lee ROBINSON, Petitioner-Appellee,v.J.L. SIVLEY, Respondent-Appellant.
No. 93-16958.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 25, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
The government appeals the district court's grant of habeas corpus relief to Clyde Lee Robinson, a federal prisoner.  The government asks us to overrule  Brown v. Rison, 895 F.2d 533 (9th Cir.1990), and its progeny.  In Brown, the court held that a prisoner was entitled to credit on his sentence for pre-trial time spent in a community treatment center because the conditions approached those of incarceration.  895 F.2d at 536;   accord Mills v. Taylor, 967 F.2d 1397 (9th Cir.1992);   Tyree v. Taylor, 965 F.2d 773 (9th Cir.1992).  As a three-judge panel, we cannot overrule Ninth Circuit precedent.   United States v. Lucas, 963 F.2d 243, 247 (9th Cir.1992).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3